DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following: Fig. 5, “504” (lower one) should be labeled as “506”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “708” has been used to designate both “slots” (page 19, lines 21 and 22; Fig. 7) and “3D printing material tanks or cartridges” (page 19, lines 21-22 and 23; page 20, lines 1 and 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 710 (Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: page 19, line 7, “600” should be written as “606”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-9, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Pat. Pub. No.  US 2018/0157202 A1)
Regarding claim 1, Watanabe et al. discloses a non-transitory computer-readable data storage medium storing program code executable by a printing device 100 to perform processing comprising: detecting that a door 3 of the printing device 100 has been opened 
Regarding claim 2, Watanabe et al. discloses wherein the processing further comprises: in response to detecting that the door 3 of the printing device 100 has been opened, displaying on the display 9 of the printing device 100 information regarding a replenishment colorant supply 127a-127d that is compatible with the printing device 100 to replenish the colorant supply within the printing device 100 (Figs. 5 and 7).
Regarding claim 4, Watanabe et al. discloses wherein the replenishment colorant supply comprises a replacement colorant supply (a toner cartridge) 127a-127d that replaces the colorant supply within the printing device 100 (Figs. 5 and 7).
Regarding claim 5, Watanabe et al. discloses wherein the processing further comprises: in response to detecting that the door 3 of the printing device has been opened, displaying on the display 9 of the printing device 100 instructions regarding how to replenish the colorant supply within the printing device 100 (paragraphs [0048]-[0053]; Figs. 5 and 7).
Regarding claim 6, Watanabe et al. discloses wherein the processing further comprises: detecting that the current status information of the colorant supply is below a threshold; and in response to detecting that the door 3 of the printing device 100 has been opened, displaying on the display 9 of the printing device 100 an indication that the colorant supply 127a-127d should be replenished (paragraphs [0048]-[0053]; Figs. 5 and 7)
.

Regarding claim 9, Watanabe et al. discloses a printing device 100 comprising: a colorant supply 127a-127d; a print engine (a process unit) 121 to print using the colorant supply 127a-127d (paragraphs [0026] and [0027]); a display (a front door projection portion) 9; a door 3 permitting access to the colorant supply 127a-127d (Figs. 3 and 5); and hardware logic to, responsive to the door 3 being opened, display on the display 9 current status information of the colorant supply 127a-127d (paragraphs [0048]-[0053]; Figs. 5 and 7).
Regarding claim 11, Watanabe et al. further discloses: a sensor to detect opening of the door 3, wherein the hardware logic is display on the display 9 the current status information of the colorant supply 127a-127d responsive to the sensor detecting that the door 3 has been opened (paragraphs [0048]-[0053]; Figs. 5 and 7). 
Regarding claim 13, Watanabe et al. further discloses: a slot that is accessible when the door 3 is opened, and in which the colorant supply 127a-127d is removably installed, enabling removal of the colorant supply 127a-127d from the printing device 100 and insertion of a replacement colorant supply 127a-127d within the printing device 100 when the door 3 is opened (paragraphs [0048]-[0053]; Figs. 3, 5 and 7).

Regarding claim 15, Watanabe et al. discloses a method comprising: detecting, by a printing device 100, that a door 3 of the printing device 100 that covers access to a colorant supply 127a-127d within the printing device 100 has been opened: and in response to detecting that the door 3 of the printing device 100 has been opened, displaying, by the printing device 100 on a display 9 of the printing device 100, information regarding current status information of the colorant supply 127a-127d within the printing device 100 (paragraphs [0048]-[0053]; Figs. 5 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Wilhelm et al. (US Pat. No. 6,229,975 B1)
Watanabe et al., as discussed above, differs from the instant claimed invention in not disclosing: the replenishment colorant supply comprises an external colorant supply temporarily attachable to a port of the printing device to refill the colorant supply within the printing device.
Wilhelm et al. discloses a high-performance printer 10 comprising: a cover 14 or 16; and a replenishment colorant supply comprising an external colorant supply (a refilling bottle) 24 temporarily attachable to a port 20 of the printer 10 to refill the colorant supply within the printer 10 (column 3, lines 6-43 and Figs. 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the external colorant supply as taught by .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Wilhelm et al.
Watanabe et al., as discussed above, differs from the instant claimed invention in not disclosing that the door of the printing device covers a port of the printing device that is fluidically coupled to the colorant supply within the printing device, and wherein opening of the door of the printing device reveals the port of the printing device, enabling refilling of the colorant supply within the printing device through the port.
Wilhelm et al. discloses a high-performance printer 10 comprising: a cover 14 or 16 of the printer 10 covers a port 20 of the printer 10 that is fluidically coupled to a colorant supply (toner reservoir) 22 within the printer 10, and wherein opening of the cover 14 or 16 of the printer 10 reveals the port 20 of the printer 10, enabling refilling of the colorant supply 22 (via a toner refilling bottle 24) within the printer 10 through the port 20 (column 3, lines 6-43 and Figs. 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the external colorant supply as taught by Wilhelm et al. in place of the colorant supply (toner cartridge) of Watanabe et al. because of the same functionality for refilling/providing toner for forming toner images.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Wilhelm et al.

Wilhelm et al. discloses a high-performance printer 10 comprising: a cover 14 or 16; and a replenishment colorant supply comprising an external colorant supply (a refilling bottle) 24 temporarily attachable to a port 20 of the printer 10 to refill the colorant supply (toner reservoir) 22 within the printer 10 (column 3, lines 6-43 and Figs. 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the external colorant supply as taught by Wilhelm et al. in place of the colorant supply (toner cartridge) of Watanabe et al. because of the same functionality for refilling/providing toner for forming toner images.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
December 7, 2021